Citation Nr: 1712406	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  10-22 450A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome (IBS).

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1980 to December 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified at a January 2017 Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the January 17, 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the claim of entitlement to service connection for IBS. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met for the claim of entitlement to service connection for IBS.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

At the Board hearing on January 17, 2017, the Veteran requested to withdraw his claim of entitlement to service connection for IBS.  The Veteran's request was made on the record and satisfies the requirements for the withdrawal of a substantive appeal.  See 38 C.F.R. § 20.204 (2016).

When pending appeals are withdrawn, there are no longer allegations of factual or legal error with respect to the issues that had been previously appealed.  In such an instance, dismissal of the pending appeal is appropriate.  See 38 U.S.C.A. § 7105(d) (West 2014).  Accordingly, further action by the Board on the issues is not appropriate and the appeal should be dismissed.  Id.


ORDER

The claim of entitlement to service connection for IBS is dismissed.


REMAND

Unfortunately, the Veteran's claim for service connection for hypertension must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claim so he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).  

The Veteran has stated that his hypertension began during active service, specifically in March or April of 1984.  His service treatment records reflect blood pressure readings of 120/90 on October 31, 1983; 130/90 on February 18, 1985; 160/110, 152/86, and 160/80 on August 26, 1985; 160/90 on August 27, 1985; 130/90 in September 1985; 140/90 on December 19, 1985; and 142/100 on June 24, 1986.  

In an October 2008 letter, the Veteran's ex-wife stated she and the Veteran purchased an at-home blood pressure reader, and reported the Veteran having readings as high as 150/100 during service.  

A private physician (who is the Veteran's brother), Joseph C. Booth, MD, provided a March 2009 letter reporting the Veteran had blood pressure readings in the 150/95 range during service.  He further stated that this indicated pre-hypertension during service and that the Veteran later developed hypertension soon after leaving service.  He stated that the Veteran had been hypertensive ever since.  Dr. Booth also stated that it was at least as likely as not that the Veteran's hypertension was connected to his military service.  However, it is unclear whether this opinion was based solely upon a history reported to Dr. Booth by the Veteran.

VA treatment records show that the Veteran has a diagnosis of hypertension.  He was scheduled for a VA compensation examination in April 2009; however, he testified that when he reported for the examination he was sent away as the VA had made a scheduling error.  

Given the evidence of elevated blood pressure readings in service, a VA examination is warranted for an opinion addressing whether the Veteran's hypertension was incurred in or is otherwise related to his active service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Additionally, as the case must be remanded, the Veteran's updated VA treatment records should be obtained.  Further efforts to obtain his treatment records from Dr. Ann Marie Gordon at The Washington Hospital Center, as well from Joseph C. Booth, MD, should also be undertaken.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records from Dr. Ann Marie Gordon at The Washington Hospital Center and from Joseph C. Booth, MD.

2.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from December 2015 forward. 

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the etiology of his hypertension.  The claims file, including a copy of this REMAND, must be reviewed by the examiner.  Any medically indicated tests should be conducted.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its clinical onset during active service or is related to any in-service disease, event, or injury.

In providing this opinion, the examiner should specifically acknowledge the service treatment records reflecting elevated blood pressure readings, as follows: 120/90 on October 31, 1983; 130/90 on February 18, 1985; 160/110, 152/86, and 160/80 on August 26, 1985; 160/90 on August 27, 1985; 130/90 in September 1985; 140/90 on December 19, 1985; and 142/100 on June 24, 1986.  

The examiner should also acknowledge the October 2008 statement by the Veteran's ex-wife and the March 2009 statement by Joseph C. Booth, MD.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim for service connection for hypertension in light of all pertinent evidence and legal authority.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative an appropriate supplemental statement of the case (SSOC) and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


